DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 08/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
“V shaped” on Page 6, Lines 17-18 should read “V-shaped”.
“a new leading edge 12” on Page 7, Lines 2-3 should read “a new leading edge”.
“two by two” on Page 9, Line 10 should read “two-by-two”.  
Appropriate correction is required.
Claim Objections
Claims 1-10 and 12 are objected to because of the following informalities:  
“the stiffener” in Claims 1-9 and 12 should read “the at least one stiffener”.
“at least one stiffener” in the third-to-last line of Claim 10 should read “a second stiffener” to distinguish from the first stiffener and to avoid an antecedent basis issue with “said second stiffener” in the second-to-last line of Claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-20 disclose the limitation “the stiffener”.  However, Claim 10 (upon which Claims 13-20 depend) discloses multiple stiffeners.  It is unclear to which stiffener “the stiffener” refers.
For the purposes of compact prosecution, “the stiffener” is being treated as reciting “the first stiffener”.
Claims 16 and 20 disclose the limitation ‘the structural shield”.  However, Claim 10 (upon which Claims 16 and 20 depend) discloses both first and second structural shields.  It is unclear to which structural shield “the structural shield” refers.
For the purposes of compact prosecution, “the structural shield” is being treated as reciting “the first structural shield”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leconte (US Patent No: 9,874,103) in view of Hottier (US Patent No: 9,027,245).
Regarding Claim 1: Leconte discloses a blade (Figures 3-4) of a rotating part of a turbomachine (Column 1, Lines 7-8).  The blade comprises an airfoil (2) made of a composite material (Column 1, Lines 7-8; Column 5, Lines 65-66).  The airfoil comprises a leading edge and a trailing edge (Figures 3-4); a structural shield (1) applied and attached to the leading edge; and at least one stiffener (19) formed integrally and in a single piece with the structural shield (Figures 3-4 & 7-8), the stiffener extending into a cavity formed between the structural shield and the leading edge and contacting the leading edge so as to increase a stiffness of the blade (Figures 7-8).  Leconte, however, 
Hottier teaches a blade (Figure 1, No. 10) for a turbomachine, the blade comprising an airfoil and a structural shield (30) on a leading edge of the airfoil, the airfoil comprising a composite material comprising a fibrous reinforcement embedded in a polymer matrix (Column 4, Lines 35-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the composite material of the blade of Hottier in for the composite material of the blade of Leconte.  Both composite materials are known elements for use in turbomachine blades with leading edge structural reinforcements, and substituting the composite of Hottier in for the composite of Leconte still results in a lighter blade than one made entirely of metal but that still benefits from a metal structural reinforcement on its leading edge (Hottier: Column 1, Lines 39-52).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the composite material of the blade of Hottier in for the composite material of the blade of Leconte, thus resulting in the airfoil of the blade of Leconte, as modified by Hottier, comprising a composite material comprising a fibrous reinforcement embedded in a polymer matrix.
Regarding Claim 2: Leconte, as modified by Hottier, discloses the blade of Claim 1 having an aerodynamic surface, said aerodynamic surface having a main extension direction (Leconte: Figure 3, into and out of the page) defining a longitudinal axis of the blade which is substantially radial to an axis of revolution of the rotating portion part and a height corresponding to a distance between a lower limit of the aerodynamic surface 
Regarding Claim 3: Leconte, as modified by Hottier, discloses the blade of Claim 2, wherein the at least one stiffener extends over at most 70% of the height (Leconte: Figures 6-7; Column 5, Lines 59-60).
Regarding Claim 12: Leconte, as modified by Hottier, discloses the blade of Claim 2, wherein the at least one stiffener extends over at most 60% of the height (Leconte: Figures 6-7; Column 5, Lines 59-60).
Regarding Claim 4: Leconte, as modified by Hottier, discloses the blade of Claim 1, wherein the at least one stiffener is adjacent to a tip of the blade (Leconte: Column 5, Lines 59-60).
Regarding Claim 5: Leconte, as modified by Hottier, discloses the blade of Claim 1.  The limitation “the at least one stiffener and the structural shield are produced by additive manufacturing” is being treated as a product-by-process limitation; that is, the at least one stiffener and the structural shield are made by additive manufacturing.  Product-by-process claims are limited ONLY to the structure implied by the cited steps, NOT to the manipulation of the recited steps.  It has been held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable, even though the prior product was made by a different process, and the burden shifts to the applicant to show an unobvious difference.  See MPEP 2113.
Regarding Claim 7: Leconte, as modified by Hottier, discloses the blade of Claim 1, wherein the at least one stiffener extends along an extension direction, said 
Regarding Claim 8: Leconte, as modified by Hottier, discloses the blade of Claim 1, wherein the at least one stiffener extends along a transverse direction (Leconte: Figures 3-4 & 7 – direction from side wall 16 to side wall 17), said extension direction being substantially transverse to the leading edge (Leconte: Figures 3-4 & 7).
Regarding Claim 9: Leconte, as modified by Hottier, discloses the blade of Claim 1, wherein the at least one stiffener and the structural shield are metallic (Leconte: Column 4, Line 8; Column 5, Lines 57-58).
Regarding Claim 11: Leconte, as modified by Hottier, discloses a fan comprising at least one blade according to Claim 1 (Leconte: Column 1, Lines 7-8).
Regarding Claim 10: Leconte discloses a blade (Figures 3-4) of a rotating part of a turbomachine (Column 1, Lines 7-8).  The blade comprises an airfoil (2) made of a composite material (Column 1, Lines 7-8; Column 5, Lines 65-66).  The airfoil comprises a leading edge and a trailing edge (Figures 3-4); a first structural shield (1, left side) applied and attached to the leading edge; and a first stiffener (19, left side) formed integrally and in a single piece with the first structural shield (Figures 3-4 & 7-8), the stiffener extending between the first structural shield and the leading edge (Figures 7-8); and a second structural shield (1, right side) applied an attached to the trailing edge (Figures 3-4) and a second stiffener (19, right side) formed integrally and in a single piece with the second structural shield (Figures 3-4 & 7-8), said second stiffener extending between the trailing edge and the structural shield (Figures 7-8).  Leconte, 
Hottier teaches a blade (Figure 1, No. 10) for a turbomachine, the blade comprising an airfoil and a structural shield (30) on a leading edge of the airfoil, the airfoil comprising a composite material comprising a fibrous reinforcement embedded in a polymer matrix (Column 4, Lines 35-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the composite material of the blade of Hottier in for the composite material of the blade of Leconte.  Both composite materials are known elements for use in turbomachine blades with leading edge structural reinforcements, and substituting the composite of Hottier in for the composite of Leconte still results in a lighter blade than one made entirely of metal but that still benefits from a metal structural reinforcement on its leading edge (Hottier: Column 1, Lines 39-52).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the composite material of the blade of Hottier in for the composite material of the blade of Leconte, thus resulting in the airfoil of the blade of Leconte, as modified by Hottier, comprising a composite material comprising a fibrous reinforcement embedded in a polymer matrix.
Regarding Claim 11: Leconte, as modified by Hottier, discloses a fan comprising at least one blade according to Claim 10 (Leconte: Column 1, Lines 7-8).
Regarding Claim 13: Leconte, as modified by Hottier, discloses the blade of Claim 10 having an aerodynamic surface, said aerodynamic surface having a main extension direction (Leconte: Figure 3, into and out of the page) defining a longitudinal 
Regarding Claim 14: Leconte, as modified by Hottier, discloses the blade of Claim 13, wherein the first stiffener extends over at most 70% of the height (Leconte: Figures 6-7; Column 5, Lines 59-60).
Regarding Claim 15: Leconte, as modified by Hottier, discloses the blade of Claim 10, wherein the at least one stiffener is adjacent to a tip of the blade (Leconte: Column 5, Lines 59-60).
Regarding Claim 16: Leconte, as modified by Hottier, discloses the blade of Claim 10.  The limitation “the first stiffener and the first structural shield are produced by additive manufacturing” is being treated as a product-by-process limitation; that is, the first stiffener and the first structural shield are made by additive manufacturing.  Product-by-process claims are limited ONLY to the structure implied by the cited steps, NOT to the manipulation of the recited steps.  It has been held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable, even though the prior product was made by a different process, and the burden shifts to the applicant to show an unobvious difference.  See MPEP 2113.
Regarding Claim 18: Leconte, as modified by Hottier, discloses the blade of Claim 1, wherein the first stiffener extends along an extension direction, said extension direction being substantially parallel to the leading edge (Leconte: Figures 3-4 & 7 – direction of side walls 16 & 17).
Regarding Claim 19: Leconte, as modified by Hottier, discloses the blade of Claim 10, wherein the at least one stiffener extends along a transverse direction (Leconte: Figures 3-4 & 7 – direction from side wall 16 to side wall 17), said extension direction being substantially transverse to the leading edge (Leconte: Figures 3-4 & 7).
Regarding Claim 20: Leconte, as modified by Hottier, discloses the blade of Claim 10, wherein the at least one stiffener and the structural shield are metallic (Leconte: Column 4, Line 8; Column 5, Lines 57-58).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leconte and Hottier as applied to claims 1 and 10, respectively, above, and further in view of Hodgson (US Patent No: 9,470,097).
Regarding Claims 6 and 17: Leconte, as modified by Hottier, discloses the blade of Claims 1 and 10, wherein the at least one/first stiffener comprises a plurality of walls (Figures 3-7 – sides of stiffener 19 that extend in same direction as walls 16 & 17); however, Leconte fails to disclose the plurality of walls forming at least one bellows.
Hodgson teaches an airfoil (Figure 3, No. 20) for use in a turbomachine, wherein the airfoil comprises a structural shield (42) and a stiffener (96), the stiffener comprising a plurality of walls (Figure 6, No. 98) forming at least one bellows (Figure 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of walls of the at least one/first stiffener of the blade of Leconte, as modified by Hottier, forming at least one bellows, as taught by Hodgson, for the purpose of further increasing the strength and resistance to impact of the structural shield without requiring any increase in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745